EX 99.28(h)(24) Amendment to Amended And Restated Administration Agreement between JNL Investors Series Trust and Jackson National Asset Management, LLC This Amendment is made by and between Jackson National Asset Management, LLC, a Michigan limited liability company (“Administrator”), and JNL Investors Series Trust, a Massachusetts business trust (“Trust”). Whereas, the Administrator and the Trust entered into an Amended and Restated Administration Agreement dated as of September 28, 2009 (“Agreement”), whereby the Administrator agreed to provide certain administrative services to several separate series of shares (each a “Fund”) of the Trust. Whereas, the parties have agreed to add a new sub-section “2.2.15 Borrowing,” under section 2, of the Agreement to clarify responsibility for financing expenses. Now Therefore, in consideration of the mutual covenants herein contained, the parties hereby agree to amend the Agreement to add the “2.2.15 Borrowing” section as follows: 2.2.15.Borrowing All costs and expenses that may be incurred by a Fund related to borrowing money, including interest expenses. This Amendment may be executed in two or more counterparts which together shall constitute one document. In Witness Whereof, the Administrator and the Trust have caused this Amendment to be executed as of this 26th day of August, 2011. JNL Investors Series Trust Jackson National Asset Management, LLC By:/s/ Susan S. Rhee By: /s/ Mark D. Nerud Name: Susan S. Rhee Name: Mark D. Nerud Title: Vice President, Counsel, and Secretary Title: President and CEO
